Case: 20-30067     Document: 00515567531         Page: 1     Date Filed: 09/16/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 16, 2020
                                  No. 20-30067                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Thomas Wayne Waller,

                                                           Plaintiff—Appellant,

                                       versus

   Jim Tuten; Mike Stone; James LeBlanc; John or Jane
   Doe; Clerk of Court Lincoln Parish,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 3:19-CV-1177


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Thomas Wayne Waller sued, inter alia, the Sheriff of Lincoln Parish,
   Louisiana, the Lincoln Parish Clerk of Court, and employees of the Lincoln
   Parish Detention Center under 42 U.S.C. § 1983, asserting 11 claims for



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30067       Document: 00515567531           Page: 2     Date Filed: 09/16/2020




                                      No. 20-30067


   relief, among them that the defendants miscalculated his incarceration time
   and violated his right to privacy. Finding that Waller’s improper-calculation
   claim was duplicative—and therefore frivolous—and that his remaining
   claims were either frivolous or failed to state a claim on which relief may be
   granted, the district court dismissed the action.                See 28 U.S.C.
   § 1915(e)(2)(B)(i) & (ii); Bailey v. Johnson, 846 F.2d 1019, 1021 (5th Cir.
   1988) (explaining that a claim dismissed as duplicative is considered
   frivolous). Waller appeals.
            Waller fails to show reversible error. See Samford v. Dretke, 562 F.3d
   674, 678 (5th Cir. 2009). With the exception of his improper-calculation and
   denial-of-privacy claims, Waller does not discuss his claims with any
   specificity and has therefore waived appellate review of the nine inadequately
   briefed claims. See Procter & Gamble Co. v. Amway Corp., 376 F.3d 496, 499
   n.1 (5th Cir. 2004). Furthermore, Waller fails to show error in the district
   court’s determination that his remaining improper-calculation and denial-of-
   privacy claims either are frivolous or fail to state an actionable basis for relief.
   See Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002);
   Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
   1987).
            Accordingly, the judgment is AFFIRMED.




                                            2